Title: To James Madison from Jacob Wagner, 16 August 1804
From: Wagner, Jacob
To: Madison, James



Dear Sir
Department of State 16 Augt. 1804.
Yesterday came to hand an exemplification of the Act of Tennessee approving the amendment of the constitution respecting the choice of President &c. Nothing therefore is wanting to authorize the official notification of the amendment being constitutionally ratified but the exemplification of the Act of Georgia upon the subject, which we have not hitherto received. As it is not to be imagined that it is in the President’s possession, permit me to suggest, whether it might not be necessary to request Governor Milledge to forward it.
You will doubtless have observed in the newspapers a disagreeable incident which happened off Connecticut between the British captors of the Eugenia of New York and the former master of her, who, with a party from New London among whom was a revenue officer, rescued her from the British. The enclosed protest sets forth the place and circumstances of the original capture.
It is evident from the correspondence between Mr. Livingston and the Commors., that those Gentlemen will not act upon any construction placed upon the Convention concurrently by Mr. L. and the French Ministry, in any case where that construction may not accord with their own opinion. Should therefore the attempt to new-model the convention fail, much inconvenience will result from their scruples, which will defeat the object of the alternative instruction given to Mr. L.
The communications from Messrs. Cathalan and Davis afford very agreeable information of the posture of our affairs in the Mediterranean, except that it would seem that the Bey of Tunis refuses to treat with the Consul General on account of his residence at Algiers. I do not understand his declaration that he would treat with nobody but Mr. Davis to mean more than that he would not treat with Mr. Lear.
Governor Claiborne has drawn upon the bank for his salary as Governor of the Missippi. Territory and upon the Secretary of war for $800 to make up the rate of $5000 per annum: I shall however cause the holders of the bills of both descriptions to be paid out of the fund of $20,000 appropriated for the expences of the civil government of Louisiana.
I have had the happiness to hear of the reestablishment of your health, which I hope you may long preserve. With great respect & attachment, I have the honor to remain Your most obed. servt.
Jacob Wagner.
